Citation Nr: 0912571	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  99-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of lumbosacral strain, residual of injury, 
with spondylolytic spondylolisthesis, currently rated as 40 
percent disabling.

2.  Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to 
August 1976 and from November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In March 2000, the appellant testified before the undersigned 
at a personal hearing at the RO.  In April 2000 and October 
2003, the Board remanded this case to the RO for development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks an increased evaluation for lumbosacral 
strain, residual of injury, with spondylolytic 
spondylolisthesis, currently rated as 40 percent disabling.  
The appellant also seeks entitlement to TDIU.  

The evidence shows that in June 1989 chronic low back pain 
syndrome with L4-5 spondylolisthesis was shown.  Physical 
examination in April 1991 revealed no evidence of muscle 
spasm on palpation about the lumbosacral spine.  There was 
tenderness in the lumbosacral spine at the midline and to the 
right of the midline along the right buttock.  The appellant 
was able to bend forward to reach his knees before having 
considerable pain.  It was noted that extension moderately 
increased his pain.  Right and left bending was to 20 
degrees.  It was noted in a September 1991 examination that 
the appellant stood up several times during the interview and 
that he walked stiffly.  It was noted in July 1991 that the 
appellant's back continued to bother him and caused 
incapacitating pain at times.  In August 1991, it was noted 
that the appellant's back caused significant restriction of 
motion with pain and spasm on extremes of motion in flexion, 
extension, side bending and twisting.  It was noted that he 
was neurologically intact and nonfocal.  In November 1991, 
Dr. J.B.C. noted that due to the appellant's severe back 
problem for which surgery has been recommended, it is his 
opinion that the appellant is totally disabled from any 
meaningful type of occupation including sedentary duty 
position until this is resolved.  

In December 1992, chronic pain limited the appellant to light 
work was noted.  It was further noted that the TP indicated 
in November 1991 that the appellant was totally disabled from 
performing any type of work but the objective MEDR does not 
support this conclusion.  

The appellant was examined for complaints of back pain in 
June 1993.  The appellant reported that his back pain had 
increasingly worsened.  It was noted that the appellant 
appeared uncomfortable and basically stood up for the 
examination with his cane because of pain when sitting or 
lying down for very long.  Examination revealed no obvious 
problems with the neck or upper back.  The lower back was 
notable for tenderness at the lumbosacral junction as well as 
some positional lordosis and mild paraspinal muscle spasm.  
It was noted that the appellant was quite stiff when he tried 
to move his back and that he complained of a great deal of 
pain.  The appellant had significantly limited range of 
motion particularly with anterior flexion, extension, and 
left lateral bending.  Straight leg raising was positive on 
the right in the sitting position at 50 degrees and at 40 
degrees supine.  The left was negative at 80 degrees both 
sitting and supine.  An impression was given of severe back 
pain due to probable neuroforaminal stenosis and L4-5 
instability.  It was noted that the appellant used a back 
brace and that he was unable to do routine activities of 
daily living.  The examiner noted that from the appellant's 
back alone, he is completely and totally disabled.  
Examination revealed lumbosacaral extension to 15 degrees and 
lateral flexion to 10 degrees.  Thoracolumbar anterior 
flexion was to 40 degrees.  

In the June 1993 medical assessment report, severe back pain, 
decreased lumbosacral range of motion and need for cane was 
noted.  Lifting, carrying, pushing/pulling and 
standing/walking were noted to be affected by the impairment.  
Increased back pain when walking or standing more than 10 
minutes at a time was noted.  It was noted that the 
appellant's current back problems preclude him from safely 
working at heights, around moving machinery, vibration or 
cold temperatures, and that he cannot safely or productively 
function in even sedentary or light duty work.  

The appellant reported daily back pain in a January 1994 
examination.  It was noted that the pain was variably severe 
and quite significant, and that it prevented the appellant 
from doing the activities that he needs to do.  The appellant 
reported that he was limited with the activities of daily 
living and that his pain was worse with any strenuous 
activity.  Examination revealed restricted range of motion 
with pain on even minor motion.  There was tenderness to even 
more superficial palpation of the lower lumbar spine.  He had 
negative seated straight leg but a supine straight leg raise 
positive at about 45 degrees on the right side.  Chronic back 
pain was noted.  

A December 1996 examination revealed flexion to 30 degrees, 
extension to 0 degrees, right and left bending to 30 degrees, 
and right and left  rotation limited to 15 degrees with pain.  
On palpation, there was tenderness to light touch and no 
muscle spasm.  Grade I spondylolisthesis at L4-5 was 
diagnosed.  A December 1996 examination of the dorsolumbar 
spine revealed flexion to 45 degrees, extension to 0 degrees, 
right lateral flexion to 30 degrees, left lateral flexion to 
15 degrees and right and left  rotation limited to 15 
degrees.  

In March 1998, Dr. J.C.B. stated that the appellant has been 
his longstanding patient for multiple problems related to his 
knee and back, and that because of these orthopedic 
conditions he has been and remains disabled.  

In the April 1998 compensation and pension examination, the 
appellant complained of back pain.  It was noted that the 
appellant was injured in service in 1975 when he fell through 
a hole in the deck when making night checks.  He reported 
that things were on their normal course until 1989 when he 
fell from a ladder.  He reported that since that time he has 
had consistent pain in the lower spine.  He reported that the 
pain was bearable as long as he did not do anything.  The 
appellant reported that he was unable to exert himself and 
that he had difficulty walking.  It was noted that the 
appellant had been unemployed since 1989 and that he is 
unable to work because he cannot sit in chairs that are low 
and he gets tired easily.  

Examination revealed forward flexion to 45 degrees, extension 
to 5 degrees, left flexion to 30 degrees, right flexion to 20 
degrees, left rotation to 60 degrees and right rotation to 30 
degrees.  All movements were limited by pain.  There was some 
evidence of spasm in the right lower paraspinous muscles with 
tenderness and tightness present.  The April 1998 MRI 
revealed first degree spondylolisthesis at the L5-SI level, 
and largely as a result of the spondylolisthesis the right L5 
nerve root appeared mildly flattened between the overlying 
pedicle and underlying disc in the right L5-SI neural 
foramen.  

The appellant reported 10 years of lower back pain in August 
1999.  In a December 2000 examination, the appellant was seen 
for low back pain and right leg pain.  It was noted that the 
appellant was unable to return to work since his accident in 
1989 and that he had pain on sitting in chairs, walking, 
standing, movement and bending.  Examination revealed a 
severe restriction of motion with forward flexion to 30 
degrees, extension 5 degrees, lateral flexion 20 degrees, 
right and left, and rotation limited to 20 degrees.  He had 
diffuse tenderness and symmetrical reflexes.  Straight leg 
raising was positive on the right at 40 degrees, and strength 
and sensation appeared to be normal.  X-rays of the lumbar 
spine showed a grade I spondylolisthesis at L4-5 and 
degenerative changes at L5-SI.  The examiner opined that 
approximately 50 percent of the appellant's injury is based 
on the 1989 injury and 50 percent based on the 1975 injury.  

In his December 2000 hearing, the appellant testified that he 
had trouble sitting, standing and squatting.  He reported 
that he has to constantly move around which is aggravating 
and disturbs his sleep.  

In April 2002, Dr. P.H. noted that the appellant has been 
unable to work since he fell in 1989 because of excruciating 
pain, and that during the examination he was only able to sit 
for short periods of time and just with standing is in 
obvious pain.  

In June 2002, the appellant was seen for low back pain.  
Examination revealed moderate bilateral facet hypertrophy 
without evidence for neural foraminal stenosis and first 
degree spondylolisthesis.  In July 2002, the complained of 
pain at 6.5/10, sharp right sided back.  Examination showed 
antalgic gait with use of cane.  An assessment was given of 
radicular/neuropathic low back pain.  

In July 2003, the appellant was seen for severe back pain and 
it was noted that the pain appeared to be getting worse.  
Frequent spasms were noted.  The appellant reported that he 
spent two to three months in bed per year and the he 
frequently spent three to four days at a time secondary to 
pain.  He also reported frequent falls and it was noted that 
he was unable to perform range of motion exam secondary to 
pain.  Back pain that appears to be getting worse was 
assessed.  

The appellant reported back pain 7/10 with radiation into the 
right leg in June 2004.  Chronic low back pain/right leg 
neuropathy was assessed.  Examination revealed that the 
appellant ambulated with a cane , had normal range of motion 
times four, and strength 5/5 times.  

Dr. P.S. examined the appellant for low back pain and pain in 
the lower extremities in June 2004.  The examiner noted that 
the appellant fell off a ladder in 1975 in service and again 
in 1989.  It was noted that the appellant has been out of 
work since 1989.  The appellant complained of continuous back 
pain with pain going down both lower extremities.  It was 
noted that activity increased the pain and that the pain was 
presently severe enough that the appellant is unable to hold 
any job.  Physical examination showed increased lumbosacral 
curvature with moderate tenderness in the lower back area, 
positive sciatic percussion bilaterally and no spasm.  

The June 2004 examination showed the appellant's range of 
motion of the lumbar spine was: flexion to 30 degrees with 
pain at 10 degrees; extension to 20 degrees with pain at 5 
degrees; right and left lateral flexion to 20 degrees with 
pain at 5 degrees; and lateral rotation to the right and left 
to 15 degrees with pain at 10 degrees.  It was noted that the 
range of motion was limited by pain, but not by weakness, 
fatigue, lack of endurance, instability, or incoordination.  
SLR was positive on the right side and neurological 
assessment of the lower extremities revealed that the 
appellant had decreased strength of the dorsiflex of the foot 
and ankle on the right side.  X-ray examination of the 
lumbosacral spine was noted to be consistent with the 
presence of spondylolisthesis, level L5-S1 and multilevel 
spondylitic changes.  Chronic lumbosacral strain with 
spondylitic spondylolisthesis was shown.  Dr. P.S. opined 
that the appellant is disabled and unable to hold any job, 
and that his activities of daily living are definitely 
affected and significantly affected.  He opined that it is 
more likely than not that the appellant's back pain is the 
result of the injury he sustained in service and that he had 
aggravation in 1989.  

The appellant was seen by Dr. H.P.M in July 2004.  The 
appellant's fall in service and 1989 fall was noted.  It was 
noted that since that time the appellant has experienced 
extreme lumbar pain, worse with movement, and that he has not 
been able to work since that time.  The appellant reported 
that he cannot stay in one position for any length of time 
because of pain and spasm.  Dr. H.P.M. noted that the 
appellant was obviously suffering from a chronic lumbar 
radiculopathy.  He noted that he did not believe that the 
appellant's severity of the radiculopathy is as he seems to 
want to make one believe.  Dr. H.P.M. noted that he believed 
that the appellant had a very low pain threshold with 
significant overlay, which aggravates his pain.  No atrophy 
was noted.  The examiner noted that the appellant's degree of 
perceived pain seems to cause significant amount of 
functional loss for he is on a number of chronic narcotic 
medications and cannot perform any job function due to his 
perceived pain.  

In March 2005, Dr. P.S. noted that the appellant sustained a 
back injury in 1975 and that he had lumbosacral strain with 
lumbar disk disease as a result of the injury.  He noted that 
he had a second fall in 1989.  Dr. P.S. opined that it is 
more likely than not that the appellant's lumbar disk 
degeneration is a direct result of his injury sustained in 
1975.  

In September 2005, the appellant was seen for chronic low 
back pain and depression.  He reported his back pain was 
worse and now 8/10 with walking.  

In August 2008, Dr. A.S noted that the appellant suffers from 
chronic service connected back pain and associated anxiety, 
insomnia which keeps him from doing any type of work.  

In the September 2008 VA compensation and pension 
examination, it was noted that over the years the appellant's 
low back pain has worsened and become stiffer.  The appellant 
did not report flare ups of back pain, to include no episodes 
of acute pain with redness, warmth and swelling.  The 
appellant did not report incapacitating episodes during the 
past 12 month period.  The appellant reported that he could 
carry out all of his activities of daily living and the he 
could walk 30 to 40 feet in comfort but his lifting was 
limited to 10 pounds.  It was noted that the appellant used a 
cane for instability and that he was unsure whether his 
instability was due to his back or right knee.  The examiner 
noted that on close questioning it seemed like his 
instability related to his right knee.  

Examination revealed that the appellant was in some degree of 
pain, and that he walked slowly and stiffly.  There was no 
evidence of scoliosis but evidence of slight reduction in 
lumbar lordosis.  The appellant's range of motion of the 
lumbar spine was: flexion 0 to 30 degrees with pain at 30 
degrees; extension to 0 degrees with pain on motion; right 
and left lateral flexion 0 to 20 degrees with pain at 20 
degrees; and lateral rotation to the right and left 0 to 20 
degrees with pain at 20 degrees.  The examiner noted when 
comparing the above with the results recorded by Dr. P.S. in 
June 2004, there was some lessening of the range of motion.  
The examiner noted that the range of motion was done three 
times and the appellant had pain at the extremes.  There was 
no evidence of weakness, fatigue, incoordination, or 
instability during the motions.  The examiner noted that the 
appellant had no additional loss of motion due to pain with 
the repetitions.  

X-rays showed mild to moderate degenerative joint disease of 
the low back with some sclerosis of the posterior joints.  It 
was noted that the appellant had grade 2 spondylolisthesis of 
fourth and fifth lumbar vertebrae.  An impression was given 
of lumbar spine degenerative disk disease.  No neurological 
complications were found.  The examiner noted that the 
appellant worked as a warehouseman for nine years after 
discharge and that he managed to carry out his duties without 
any problem until he fell from a roof in 1989 injuring his 
right ankle, right knee and back.  From that injury it was 
noted that the appellant developed severe pain in several 
areas of the body and ceased to be able to carry out gainful 
occupation.  The examiner noted that there is no question 
that because of these findings any physical occupation would 
not be possible but sedentary work was noted to be a 
different matter.  The examiner noted that the appellant's 
injuries should not prevent him from sedentary work; however, 
his education and need for narcotic medication to handle the 
pain might interfere with any type of work.  

In the present case, the appellant has stated numerous times 
that he has not worked since 1989 due to his service-
connected disability.  

Because a grant of an increased evaluation could affect the 
appellant's claim for TDIU, the Board finds that the TDIU 
claim is inextricably intertwined with the increased rating 
claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision can not be rendered 
unless both are adjudicated).  Because the increased rating 
claim is inextricably intertwined with the TDIU claim, the 
TDIU claim must also be remanded.  See Huston v. Principi, 18 
Vet. App. 395 (2004).

In light of the most recent opinion addressing the impact of 
the disability and the use of medication, further action is 
required.  Accordingly, the case is REMANDED for the 
following action:

The AOJ should refer the claim for 
extraschedular consideration, to include 
TDIU.  If such action does not resolve his 
claims, a Supplemental Statement of the 
Case should be issued to him and his 
representative.  Thereafter, the 
appellant's claims should be returned to 
this Board for further appellate review, 
if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




